Name: Council Regulation (EEC) No 1307/85 of 23 May 1985 authorizing the Member States to grant a consumption aid for butter
 Type: Regulation
 Subject Matter: EU finance;  prices
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 15 COUNCIL REGULATION (EEC) No 1307/ 85 of 23 May 1985 authorizing the Member States to grant a consumption aid for butter Article 2 1 . Member States shall take whatever measures they may consider appropriate in order to ensure that the aid is granted only for butter purchased for direct consumption and that such aid is passed on to the final private consumers through its incidence on the final selling price . 2 . Member States shall communicate to the Commission the measures referred to in paragraph 1 and , in particular , the amount of the aid granted . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Whereas the system established by Council Regulation (EEC) No 1269 / 79 of 25 June 1979 on the marketing of reduced-priced butter for direct consumption ( 2 ), as last amended by Regulation (EEC) No 862 / 84 ( 3 ), expires at the end of the 1984 / 85 milk year ; whereas this may entail an increase in the consumer price of butter in certain Member States ; whereas the situation on the market in butter continues to be characterized by major surpluses ; whereas a sudden increase in the consumer price of butter that could result in a reduction of consumption should be avoided ; whereas , for this purpose , the Member States should be authorized until the end of the 1987 / 88 milk year to grant an aid resulting in a reduction in the price of butter to the final private consumer ; Whereas , for reasons of clarity , Regulation (EEC) No 1269 / 79 should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Member States shall be authorized until the end of the 1987 / 88 milk year to grant an aid for butter in favour of the final private consumer . This aid must not exceed 50 ECU per 100 kilograms of butter . Article 3 For the purposes of this Regulation , butter purchased for direct consumption shall mean butter purchased by final private consumers from retail outlets with a view to private consumption , including butter purchased from the retail trade by hotels , restaurants , hospitals , homes , boarding schools , prisons and similar establishments in order to cater for persons fed in such establishments , and excluding butter purchased for sale to the public in the form ofother products , for example by cake shops and caterers . Article 4 Regulation (EEC) No 1269 / 79 is hereby repealed . Article 5 This Regulation shall enter into force at the beginning of the 1985 / 86 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No C 94 , 15 . 4 . 1985 . ( 2 ) OJ No L 161 , 29 . 6 . 1979 , p. 8 . ( 3 ) OJ No L 90 , 1 . 4 . 1984 , p. 22 .